IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Mason and                    :
Elizabeth Mason                          :
                                         :
            v.                           :   No. 480 C.D. 2019
                                         :   Submitted: October 25, 2019
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Motor Vehicles,                :
                        Appellant        :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                         FILED: January 17, 2020


            The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Driver Licensing (Bureau), appeals from an order of the Court of Common
Pleas of Allegheny County (trial court), dated March 21, 2019. The trial court’s
order sustained the appeal of Christopher Mason and Elizabeth Mason (collectively,
“Licensees”), thereby effectively reversing Licensees’ vehicle registration
suspension. For the reasons discussed below, we reverse the trial court’s order.
            On September 3, 2018, Safe Auto Insurance Company terminated
Licensees’ vehicle insurance policy for nonpayment of the premium. (Reproduced
Record (R.R.) at 5a.) Safe Auto Insurance Company reported the termination of
Licensees’ insurance coverage to the Bureau. (Id.) Consequently, by notice dated
November 6, 2018, the Bureau notified Licensees that their vehicle registration
would be suspended for three months effective December 11, 2018, pursuant to
Section 1786(d) of the Vehicle Code, 75 Pa. C.S. § 1786(d). (Id.)
             On December 4, 2018, Licensees filed a statutory appeal with the trial
court pursuant to Section 1550 of the Vehicle Code, 75 Pa. C.S. § 1550. Thereafter,
the trial court held a de novo hearing at which counsel for the Bureau explained the
events leading up to the Bureau’s decision to suspend Licensees’ vehicle
registration—i.e., Safe Auto Insurance Company’s termination of Licensees’ vehicle
insurance policy for nonpayment and Safe Auto Insurance Company’s subsequent
notification to the Bureau of the action it took with respect to Licensees’ insurance
policy. (Id. at 9a-10a.) Counsel for the Bureau explained further that Licensees’
lapse in financial responsibility coverage spanned from September 3, 2018, until
October 4, 2018, which is a 31-day period. (Id.) Accordingly, Licensees could not
avail themselves of the defense provided by Section 1786(d)(2)(i) of the Vehicle
Code, 75 Pa. C.S. § 1786(d)(2)(i), which is available if, inter alia, the lapse period
is less than 31 days. (Id.) Consequently, although Licensees proved that they did
not operate the vehicle during the lapse period—thereby satisfying the other
requirement of Section 1786(d)(2)(i) of the Vehicle Code—counsel for the Bureau
argued that Licensees are not entitled to the benefit of the defense against vehicle
registration suspension because the lapse period was not less than 31 days. (Id.
at 10a.)
             Christopher Mason, one of the Licensees in the matter, explained that
neither he nor the other Licensee, Elizabeth Mason, operated the vehicle during the
lapse period.   (Id. at 11a.)    He made payment on the insurance policy on
October 3, 2018, and, therefore, contended that the lapse in financial responsibility


                                          2
coverage was only 30 days instead of 31 days. (Id. at 10a-11a.) Counsel for the
Bureau responded by arguing that the date of payment is immaterial and that the
vehicle insurance effective date—i.e., October 4, 2018,—is the operative date for
purposes of the Vehicle Code. (Id. at 12a-13a.) At the hearing, the trial court judge
sustained Licensees’ appeal, taking issue with the language of Section 1786(d)(2)(i)
of the Vehicle Code, opining as follows: “It seems to me maybe the legislature
wanted to say a month, so to be on the safe side, they said 31 days.” (Id. at 14a.) In
concluding as such, the trial court judge appeared to imply that the legislature’s
intention was to allow licensees who have a lapse in financial responsibility coverage
for only a month, whether that be 30 or 31 days, to avail themselves of the defense
against vehicle registration suspension provided by Section 1786(d)(2)(i) of the
Vehicle Code. Thereafter, on March 21, 2019, the trial court issued its order
sustaining Licensees’ appeal. (Id. at 26a.)
             The Bureau filed the instant appeal from the trial court’s order to this
Court. (Id. at 28a.) The trial court then filed an opinion in support of its order. (Id.
at 40a-42a.) In its opinion the trial court succinctly concluded that Licensees’ lapse
in financial responsibility coverage was 31 days, and, therefore, Licensees were
exempted from vehicle registration suspension. (Id. at 42a.) In coming to this
conclusion, the trial court opined that although Section 1786(d)(2)(i) of the Vehicle
Code only affords the defense to licensees who, inter alia, have a lapse in financial
responsibility coverage for a period less than 31 days, Pennsylvania’s case law
seems to indicate that the legislature intended otherwise. (Id.) Specifically, the trial
court opined that our case law indicates that the defense is unsuccessful when a
licensee has a lapse period of more than 31 days and, therefore, the defense may be




                                           3
successful when the lapse period is 31 days or less as opposed to solely less
than 31 days. (Id.)
              On appeal,1 the Bureau argues that the trial court committed an error
of law in sustaining Licensees’ appeal where Licensees’ lapse in financial
responsibility coverage spanned a 31-day period and not the less than 31-day period
contemplated by Section 1786(d)(2)(i) of the Vehicle Code.
              Section 1786(a) of the Vehicle Code, 75 Pa. C.S. § 1786(a), provides
that “[e]very motor vehicle of the type required to be registered under this title which
is operated or currently registered shall be covered by financial responsibility.”
Section 1786(d)(1) of the Vehicle Code further provides:
                     The [Bureau] shall suspend the registration of a
              vehicle for a period of three months if it determines the
              required financial responsibility was not secured as
              required by this chapter and shall suspend the operating
              privilege of the owner or registrant for a period of three
              months if the [Bureau] determines that the owner or
              registrant has operated or permitted the operation of the
              vehicle without the required financial responsibility.

75 Pa. C.S. § 1786(d)(1).           Accordingly, when there is a lapse in financial
responsibility coverage, a three-month suspension of a vehicle registration is
mandatory. Pray v. Dep’t of Transp., Bureau of Motor Vehicles, 708 A.2d 1315,
1317 (Pa. Cmwlth. 1998).
              In a vehicle registration suspension case for failure to maintain the
required financial responsibility coverage, the Bureau bears the initial burden of
showing that: (1) the vehicle is of a type that is required to be registered; and (2) the

       1
         This Court’s scope of review is “limited to determining whether the findings of fact are
supported by competent evidence or whether the trial court committed an error of law or an abuse
of discretion in reaching its decision.” Dep’t of Transp., Bureau of Driver Licensing v. Grubb,
618 A.2d 1152, 1153 n.3 (Pa. Cmwlth. 1992).

                                               4
Bureau received notice that financial responsibility coverage on the vehicle had been
terminated or that the owner or registrant of the vehicle did not provide proof of
financial responsibility coverage. 75 Pa. C.S. § 1786(d)(3)(i)-(ii). By doing so, the
Bureau creates a presumption that the vehicle lacked the requisite financial
responsibility coverage. 75 Pa. C.S. § 1786(d)(3)(ii). A licensee can overcome this
presumption by “producing clear and convincing evidence that the vehicle was
insured at all relevant times” or that one of the three defenses set forth in
Section 1786(d)(2) of the Vehicle Code is applicable.                 Id.; 75 Pa. C.S.
§ 1786(d)(2)(i)-(iii). One such defense, particularly relevant to this matter, is set
forth in Section 1786(d)(2)(i) of the Vehicle Code, which provides that a vehicle
registration should not be suspended if:
             The owner or registrant proves to the satisfaction of the
             [Bureau] that the lapse in financial responsibility coverage
             was for a period of less than 31 days and that the owner or
             registrant did not operate or permit the operation of the
             vehicle during the period of lapse in financial
             responsibility.
(Emphasis added.)
             Here, the Bureau contends that the trial court erred by sustaining
Licensees’ appeal. Specifically, the Bureau argues that the trial court committed an
error of law in concluding that Licensees successfully defended against vehicle
registration suspension where Licensees’ lapse in financial responsibility coverage
spanned a 31-day period and not the less than 31-day period contemplated by
Section 1786(d)(2)(i) of the Vehicle Code. We agree. Licensees’ vehicle insurance
policy was cancelled on September 3, 2018, and reinstated on October 4, 2018. The
lapse period is, therefore, 31 days. Contrary to the trial court’s discussion in its
opinion, our case law does not depart from Section 1786(d)(2)(i) of the Vehicle
Code. See, e.g., Burton v. Dep’t of Transp., Bureau of Motor Vehicles, 973 A.2d
5
473 (Pa. Cmwlth. 2009) (concluding that licensee who failed to maintain vehicular
financial responsibility coverage for 31 days could not avail herself of defense
provided by Section 1786(d)(2)(i) of Vehicle Code). In support of its opinion that
our case law departs from the Vehicle Code in this respect, the trial court points to
Banks v. Department of Transportation, Bureau of Motor Vehicles, 856 A.2d 294
(Pa. Cmwlth. 2004), and Greenfield v. Department of Transportation, Bureau of
Motor Vehicles, 67 A.3d 198 (Pa. Cmwlth. 2013). In both cases, this Court held that
the defense afforded by Section 1786(d)(2)(i) of the Vehicle Code is inapplicable
“where the lapse in financial responsibility is not within 31 days.” Greenfield, 67
A.3d at 201 (emphasis added); Banks, 856 A.2d at 296 (emphasis added). To begin
with, both cases are inapposite to the matter now before this Court because each
refers to situations in which licensees failed to maintain financial responsibility
coverage for a period greater than and not equal to 31 days. Further, despite the
choice of words used in these cases, we do not believe that this Court intended to
depart from the language of Section 1786(d)(2)(i) of the Vehicle Code and create an
entirely different defense unsupported by the statute.       Consequently, because
Licensees’ lapse in financial responsibility coverage lasted 31 days and not less than
31 days as provided by Section 1786(d)(2)(i) of the Vehicle Code, Licensees may
not avail themselves of this defense. Accordingly, the trial court committed an error
of law by sustaining Licensees’ appeal.
             Based on the above discussion, we reverse the trial court’s order.




                                          P. KEVIN BROBSON, Judge



                                          6
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Mason and                   :
Elizabeth Mason                         :
                                        :
              v.                        :   No. 480 C.D. 2019
                                        :
Commonwealth of Pennsylvania,           :
Department of Transportation,           :
Bureau of Motor Vehicles,               :
                        Appellant       :



                                    ORDER


              AND NOW, this 17th day of January, 2020, the order of the Court of
Common Pleas of Allegheny County, dated March 21, 2019, is REVERSED, and
Christopher    and   Elizabeth   Mason’s    vehicle   registration   suspension   is
REINSTATED.




                                        P. KEVIN BROBSON, Judge